Case 19-06060-JMM       Doc 17     Filed 03/19/20 Entered 03/19/20 16:58:16       Desc Main
                                  Document      Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF IDAHO

  In re:                                           Case No. 17-01458-JMM

  SHILOH MANAGEMENT SERVICES,                      Chapter 7
  INC.,

                        Debtor.


  NOAH HILLEN, solely in his capacity as           Adv. Case No. 19-06060-JMM
  Chapter 7 Trustee for the above-
  referenced bankruptcy estate,

                        Plaintiff,

  v.

  CALVARY CHAPEL OF NAMPA,
  INC. an Idaho non-profit corporation;
  CALVARY CHAPEL OF BOISE, INC.,
  an Idaho non-profit corporation; DOES
  1-4,

                        Defendants.


            ORDER GRANTING MOTION TO AMEND DEFENDANT’S ANSWER

       IT IS HEREBY ORDERED that Defendant’s Motion to Amend Pleadings filed on or

about February 16, 2019 is GRANTED and Defendant, Calvary Chapel of Boise, Inc., is granted

leave to file their Amended Answer to include additional Affirmative Defenses.

                                     DATED: March 19, 2020



                                     ________________________
                                     JOSEPH M. MEIER
                                     CHIEF U. S. BANKRUPTCY JUDGE


Submitted by Matthew G. Bennett, Attorney for Defendant, Calvary Chapel of Boise, Inc.
